Case 1:18-cv-05780-FB-SMG Document 80 Filed 05/29/20 Page 1 of 1 PageID #: 608

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                      May 29, 2020
Via Electronic Filing
The Honorable Senior Judge Frederic Block
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     Singh v. Lintech Electric, Inc. et al
                      Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Senior Judge Block:

       This law firm represents Defendants Lintech Electric, Inc. and Linden Tudor in the above-
referenced action.

       This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the state court actions captioned Singh v. Holly Tudor et al (Index
No. 720551-2019) (the “First State Court Action”) and Singh v. Tudor Entr. Family Ltd
Partnership et al (Index No.: 526826-2019) (the “Second State Court Action”, and together, the
“State Court Actions”).

       Pursuant to Your Honor’s Individual Motion Practice Rule 1(A) this letter respectfully
serves to memorialize the telephonic conversation between the undersigned and Courtroom
Deputy Mr. Michael Innelli (“Mr. Innelli”), held on May 29, 2020 at approximately 4:25 p.m.

       Pursuant to Mr. Innelli’s guidance, in light of the ongoing COVID-19 pandemic, the
undersigned will not be furnishing Chambers with a courtesy, hard-copy of the motion papers on
Defendants’ Motion to Dismiss.

       The fully-briefed Motion to Dismiss has been filed via ECF. See Dckt Nos. 73-79.

       Thank you, in advance, for your time and consideration.

                                                            Respectfully submitted,

                                                             LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                             By: /s/ Jason Mizrahi
                                                                Jason Mizrahi
                                                                420 Lexington Avenue, Suite 2525
                                                                New York, NY 10170
                                                                Tel. No.: (212) 792-0048
                                                                Email: Jason@levinepstein.com
                                                                Attorneys for Defendants

VIA ECF: All Counsel
